DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections and Rejection Withdrawn
The rejection of claims 1-5 under 35 U.S.C. 103 is withdrawn in view of applicants’ arguments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant peptidomimetic that comprises an opioid receptor agonist and melanocortin type 4 receptor antagonist (MC4) connected by a linker, and where the general formula of compound is A1-A2-A3-A4-X -Nle-cyclo[Asp-His-D-Nal(2')-Arg-Trp-Lys]-NH2 is novel and nonobvious. The instant compound consists of an opioid pharmacophore (anti-nociceptive activity, analgesic activity) and an antagonist pharmacophore, an antagonist of melanocortin receptor, where the second pharmacophore is derived from the same opioid prohormone. The two pharmacophores connected by the instant flexible linkers provided high efficiency and biological activity against neuropathic pain.
The closest prior art is US 2016/0361378 (hereinafter “the ‘378 publication”). The ‘378 publication teaches a compound for the treatment of pain comprising a ligand with agonist activity at opioid receptors and with antagonist activity at NK1 receptors, joined by a linker, or by a covalent bond ([0012, 0014] and claim 1 and 2). ‘378 does not teach the melanocortin type does not teach the instant flexible linkers -NH-(CH2)n-CO-, or - NH-(CH2)n-CO-NH-(CH2)m-CO-, wherein n and m are integers from 1 to 8 (exemplified by 6-amino hexanoic acid - Ahx, or Ahx-Ahx respectively) which were efficient and effective in treating neuropathic pain at low doses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654